                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



ROGER SMITH,

                           Plaintiff,

          v.                                    CASE NO. 18-3289-SAC

BUTLER COUNTY, et al.,

                           Defendants.


                   NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a person held at the Butler County Detention

Facility, proceeds pro se and seeks leave to proceed in forma pauperis.

               The motion to proceed in forma pauperis

     This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee in installment payments

taken from his prison trust account when he “brings a civil action

or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant to

§ 1915(b)(1), the court must assess, and collect when funds exist,
an initial partial filing fee calculated upon the greater of (1) the

average monthly deposit in his account or (2) the average monthly

balance in the account for the six-month period preceding the filing

of the complaint. Thereafter, the plaintiff must make monthly payments

of twenty percent of the preceding month’s income in his institutional

account. § 1915(b)(2). However, a prisoner shall not be prohibited

from bringing a civil action or appeal because he has no means to pay
the initial partial filing fee. § 1915(b)(4).

     Because plaintiff has no financial resources available, the

Court grants leave to proceed in forma pauperis and does not impose
an initial partial filing fee. Plaintiff is advised that he remains

responsible for the $350.00 filing fee.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,
487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to
relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action
supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that
they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     The Court has conducted an initial review of the complaint and

enters the following order. First, it is unclear whether plaintiff

names Butler County as a defendant because, while Butler County
appears in the caption, the complaint does not identify any action

by the county as an entity.
     A county is “subject to liability [under § 1983] only for [its]

official policies or customs.” Starrett v. Wadley, 876F.2d 808, 818

(10th Cir. 1989). “[I]t is when execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts

may fairly be said to represent official policy, inflicts the injury

that the government as an entity is responsible under §1983.” Monell

v. Dep’t of Social Serv. of City of New York, 436 U.S. 658, 694 (1978).

Therefore, if plaintiff intends to name Butler County as a defendant,

he must explain the action taken by the county and properly allege

how an official policy or custom violated his rights.

     Next, while plaintiff broadly alleges that an item of privileged

mail was handled unlawfully, the complaint does not explain

specifically what the nature of the mail was and why it was privileged.

     As a prisoner, plaintiff has a right to send and receive mail.

Thornburgh v. Abbott, 490 U.S. 401, 407 (1989). This right is not

absolute, and a prisoner’s mail may be examined so long as the

governing policy is “reasonably related to legitimate penological

interests.” Turner v. Safley, 482 U.S. 78, 85 (1978). Generally, a
prisoner’s legal mail is entitled to additional protection during

processing because it implicates the right of access to the courts.

Accordingly, “prison officials may open an inmate’s incoming legal

mail to search for contraband in the presence of the inmate.” See Brown

v. Williams, 36 Fed.Appx. 361, 363 (10th Cir. 2002)(citing Wolff v.

McDonnell, 418 U.S. 539, 577 (1974)).

     Here, because the complaint does not clearly describe the mail

that was opened and copied, the plaintiff must provide additional
information to allow the Court to evaluate this claim.

     The Court will direct plaintiff to submit an amended complaint
to cure the deficiencies identified in this order. The amended

complaint must be submitted upon court-approved forms. An amended

complaint is not an addendum or supplement to the original complaint

but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the Court.

Plaintiff may not simply refer to an earlier pleading; instead, the

complaint must contain all allegations and claims that plaintiff

intends to present in the action, including those to be retained from

the original complaint. Plaintiff must include the case number of this

action on the first page of the amended complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). He must refer to each defendant

in the body of the complaint and must allege specific facts that the

describe the allegedly unconstitutional acts or omissions by each

defendant, including dates, locations, and circumstances. The failure

to file an amended complaint as directed may result in the dismissal

of this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s motion
for leave to proceed in forma pauperis (Doc. #2) is granted. No initial

partial filing fee is assessed, and plaintiff remains obligated to

pay the $350.00 filing fee.

     IT IS FURTHER ORDERED that plaintiff is granted to and including

January 14, 2019, to submit an amended complaint as directed.

     IT IS SO ORDERED.

     DATED:   This 14th day of December, 2018, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
